     Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 1 of 12 Page ID #:25




 1    KEVIN D. SOLONSKY, D.C. Bar No. 437119
      Email: solonskykd@sec.gov
 2    Securities and Exchange Commission
      100 F Street, NE
 3    Washington, DC 20549-9612
      Telephone: (202) 551-5014
 4    Facsimile: (202) 772-9263
 5    LOCAL COUNSEL
      AMY JANE LONGO, Cal. Bar No. 198304
 6    Email: longoa@sec.gov
      444 S. Flower Street, Suite 900
 7    Los Angeles, California 90071
      Telephone: (323) 965-3998
 8    Facsimile: (213) 443-1904
 9    Attorneys for Respondent
      Securities and Exchange Commission
10
11                        UNITED STATES DISTRICT COURT

12                       CENTRAL DISTRICT OF CALIFORNIA

13      BARRY MIGLIORINI,                       Case No. 8:20-cv-1493-CJC-DFM
14
                    Movant,                     VERIFIED OPPOSITION OF
15                                              RESPONDENT SECURITIES AND
              vs.                               EXCHANGE COMMISSION TO
16                                              MOTION FOR ORDER PURSUANT
        SECURITIES AND EXCHANGE                 TO CUSTOMER CHALLENGE
17      COMMISSION,                             PROVISIONS OF THE RIGHT TO
18                                              FINANCIAL PRIVACY ACT OF 1978
                    Respondent.
19                                              Date:       November 3, 2020
                                                Time:       10:00 a.m.
20                                              Place:      Courtroom 6B
21                                              Judge:      Hon. Douglas F. McCormick

22
23
24
25
26
27
28
     Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 2 of 12 Page ID #:26




 1          Barry Migliorini moves this Court, pursuant to the customer challenge
 2    provisions of the Right to Financial Privacy Act of 1978 (“RFPA”), 12 U.S.C. 3401
 3    et seq., for an order quashing an investigative subpoena, issued July 23, 2020, by
 4    Securities and Exchange Commission (“SEC”) staff (“Staff”) to First Bank, Inc.
 5    (“First Bank”), seeking Migliorini’s bank records. 1 This Court should enforce the
 6    subpoena because the bank records sought are relevant to a legitimate law
 7    enforcement investigation. 2
 8                                       BACKGROUND
 9    I.    SEC ISSUES FORMAL ORDER OF INVESTIGATION.
10          On April 14, 2020, the SEC issued an Order Directing Private Investigation
11    and Designating Officers to Take Testimony in In the Matter of Wellness Matrix
12    Group, Inc. (C-8681) (“Formal Order”). The Formal Order directs Staff to conduct
13    an investigation to determine whether, among other things, certain persons violated
14    the antifraud provisions of the federal securities laws by making false statements of
15    material fact or failing to disclose material facts in connection with the purchase,
16    offer, or sale of Wellness Matrix Group, Inc. (“WMGR” or the “Company”)
17    securities. The Formal Order states that the SEC has information tending to show
18    that since June 2018, or earlier, WMGR, “its officers, directors, employees, partners,
19    subsidiaries, and/or affiliates and/or other persons or entities” may have offered, sold,
20    or purchased for sale securities in violation of Sections 17(a) of the Securities Act of
21
22    1
        As required by the RFPA, 12 U.S.C. 3410(b), the facts in this Opposition are
23    verified by Michael Mueller, who is an attorney with the SEC’s Division of
      Enforcement and one of the persons designated by the SEC to perform all duties in
24    connection with this investigation. See 15 U.S.C. 78u(b).
25
      2
        Because financial institutions may not disclose records sought until the Government
      certifies in writing that it has complied with the RFPA, 12 U.S.C. § 3403(b), the
26    filing of a customer challenge automatically stays production of the subpoenaed
      records. To minimize delay to agency investigations, the RFPA requires a court to
27    rule upon a customer challenge within seven days after the Government files its
      response to a motion to quash. 12 U.S.C. § 3410(b); SEC v. Jerry T. O’Brien, Inc.,
28    467 U.S. 735, 746 (1984).
                                                     1
     Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 3 of 12 Page ID #:27




 1    1933 (“Securities Act”), Section 10(b) of the Securities Exchange Act of 1934
 2    (“Exchange Act”), and Rule 10b-5 under the Exchange Act, among other provisions.
 3    These provisions prohibit “persons and entities” from using devices, schemes, or
 4    artifices to defraud, making untrue statements of material facts, and omitting to state
 5    material facts, in connection with the offer, sale, or purchase of securities. The
 6    Formal Order authorizes Staff to issue subpoenas for documents. See 15 U.S.C.
 7    77s(b), 78u(b). Staff issued the subpoena at issue pursuant to the Formal Order.
 8          According to a registration form WMGR filed with the SEC on February 24,
 9    2020 (“WMGR Form 10”), WMGR was incorporated in Nevada in 2009 as K West
10    Investment International, Ltd. Form 10, General Registration of Securities, filed
11    February 24, 2020 (available at https://sec.report/Document/0001683168-20-
12    000560/). The Company has changed its name and business focus several times.
13    According to WMGR’s Form 10, on June 1, 2018, the Company acquired a business
14    known as the Wellness Matrix Company whose stated business purpose was to
15    “develop and implement the most advanced technologies available to provide
16    advanced healthcare and to provide advanced systems and platforms to allow
17    customers to have access to the most secure data storage and records security
18    available.” Form 10 at 2. On June 20, 2018, the Company changed its name to
19    WMGR and amended its articles of incorporation.
20          According to the WMGR Form 10, WMGR’s audited financial statements show
21    that as of April 30, 2019, WMGR had assets of $54,998, liabilities of $309,365, and no
22    revenue for the year ending April 30, 2019. WMGR’s unaudited financial statements
23    show that WMGR also had no revenue from April 30, 2019 to January 31, 2020.
24          According to the WMGR Form 10, Migliorini has served as the CEO and a
25    Director of WMGR since June 2018 and is responsible for business development and
26    day-to-day operations. Staff has obtained information that indicates that since 2014
27    Migliorini was also President of the entity that ultimately became WMGR (the
28    “WMGR Predecessor”).

                                                     2
     Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 4 of 12 Page ID #:28




 1    II.    WMGR SELLS AT-HOME COVID-19 TESTING KITS AND
 2           DISINFECTANT.
 3           Staff has learned that from at least March 19, 2020 until approximately March
 4    31, WMGR—through affiliated websites and George Todt, who Staff believes is an
 5    outside business consultant for WMGR 3—offered for sale at-home COVID-19 testing
 6    kits and COVID-19 disinfectant.
 7           Staff has also learned that on March 30, 2020, the United States House of
 8    Representatives issued an information request to WMGR. In addition, On April 2,
 9    2020, the City of Los Angeles issued a cease-and-desist notice to WMGR related to
10    its sale of COVID-19 testing kits. On the same date, NPR, which conducted an
11    investigation into WMGR’s COVID-19 test kit sales, reported that: (i) several
12    customers who ordered the WMGR COVID-19 tests say they never received them
13    and have tried to cancel their payments; and (ii) WMGR’s vice president of
14    marketing told a reporter that the company’s tests are real and FDA approved.
15           Staff is investigating the accuracy and adequacy of statements WMGR and
16    others made regarding COVID-19 testing kits and disinfectant.
17    III.   WMGR’S STOCK PRICE AND TRADING VOLUME INCREASES.
18           WMGR’s stock is quoted as penny stock and traded on OTC Link, an over-the-
19    counter quotation and trading system. The stock price and trading volume of WMGR
20    increased substantially in February and March 2020 compared to trading in prior
21    months. In the three months prior to February 25, 2020, WMGR’s share price
22    fluctuated between $0.025 and $0.053, with an average daily trading volume of
23    28,100 shares for the three-month period. On February 25, WMGR’s share price
24    fluctuated between $0.05 and $0.10 with a trading volume of 194,055 shares. After
25
26    3
        In 2005, the SEC sued Todt for securities fraud in connection with a pump and dump
27    scheme and obtained a final judgment that permanently barred Todt from participating
      in any offering of a penny stock. SEC v. George A. Todt, et al., No. 05-3697 PA
28    (C.D. Cal. Dkt. No. 102 Nov. 18, 2005); Lit. Rel. No. 19234 (May 20, 2005).
                                                   3
     Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 5 of 12 Page ID #:29




 1    February 25, WMGR’s share price fluctuated between $0.035 and $0.19 with an
 2    average daily trading volume of 86,032 shares. On March 25, WMGR’s share price
 3    opened at $0.19 from the previous day’s closing price of $0.09. On March 25,
 4    national and local news reports were dominated by reports of COVID-19 case
 5    increases and the lack of a self-administered test for the virus. On April 2, WMGR’s
 6    share price closed at $0.11.
 7          On April 7, 2020, the SEC announced the temporary suspension until April 22,
 8    2020 of trading in WMGR stock, pursuant to Section 12(k) of the Exchange Act.
 9    According to an SEC Release, the SEC suspended trading:
10                 [B]ecause of questions that have been raised about the accuracy and
                   adequacy of information in the marketplace relating to WMGR common
11
                   stock. Those questions relate to statements WMGR made through
12                 affiliated websites and a company consultant about selling at-home
                   COVID-19 testing kits that had been approved by the FDA.
13
14    Securities Exchange Act of 1934, Release No. 88582, April 7, 2020.
15    IV.   STAFF ISSUES SUBPOENA TO FIRST BANK.
16          On July 23, 2020, Staff issued to First Bank a subpoena seeking all bank records
17    in the name of Barry Migliorini from January 1, 2018 (or earlier if bank records exist
18    prior to January 1, 2018) to July 23, 2020 (the date of the subpoena). That same day,
19    Staff sent the subpoena and a customer notice of the subpoena to Migliorini.
20          Staff subpoenaed Migliorini’s bank records to obtain information relating to
21    possible violations of the federal securities laws involving WMGR. Staff is seeking
22    the records so that it can obtain a more complete picture of the conduct and
23    transactions of WMGR and persons associated with WMGR that are being
24    investigated. The bank records will provide Staff with information regarding the
25    identity of persons and entities who may have been involved in the possible
26    wrongdoing and the extent of Migliorini’s and others’ involvement. The records may
27    also help Staff locate possible ill-gotten proceeds for purposes of disgorgement in the
28    event that the SEC files an enforcement action.

                                                    4
     Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 6 of 12 Page ID #:30




 1          On August 10, 2020, Migliorini filed a motion to quash Staff’s subpoena.
 2    Migliorini concedes that the subpoena seeks documents relevant to the SEC
 3    investigation (“I make no objection to the production of any and all documents
 4    involved with the Wellness Matrix Group account” (Dkt. No. 2, Statement in Support
 5    of Motion (“Statement in Support”), at 1)), but asserts that the subpoena is
 6    “overbroad as to time period and to the transactions covered.” Id. The SEC argues
 7    that the motion should be denied because Staff has a reasonable belief that the
 8    subpoenaed records are relevant to the investigation.
 9                                        ARGUMENT
10    I.    THE COURT SHOULD DENY THE MOTION TO QUASH BECAUSE
11          THE SUBPOENAED RECORDS ARE RELEVANT TO A
12          LEGITIMATE LAW ENFORCEMENT INVESTIGATION.
13          The RFPA provides the “sole” means by which a customer may challenge the
14    disclosure of materials subpoenaed from the customer’s bank. 12 U.S.C. 3410(e);
15    O’Brien, 467 U.S. at 745-46 (1984). Congress intended that RFPA subpoenas would
16    be enforced unless the customer can “‘show a factual basis’” for concluding that the
17    records sought are not relevant to a government investigation. See In re SEC Private
18    Investigation of Application of John Doe re Certain Subpoenas (“In re John Doe”),
19    1990 WL 119321, *2 (S.D.N.Y. Aug. 10, 1990) (quoting Hancock v. Marshall, 86
20    F.R.D. 209, 211 (D.D.C. 1980)).
21          Accordingly, a court must deny a customer challenge to a subpoena issued
22    pursuant to the RFPA if the Government establishes the relevance of the subpoenaed
23    documents to a legitimate law enforcement inquiry. “Upon finding that there is a
24    demonstrable reason to believe that the agency is conducting a legitimate law
25    enforcement inquiry and that the records sought are relevant to that inquiry, the court
26    ‘shall deny the motion to quash.’” Sandsend Financial Consultants, Ltd v. Federal
27    Home Loan Bank Board, 878 F.2d 875, 877 (5th Cir. 1989) (quoting 12 U.S.C.
28    3410(c)) (emphasis added in case); see also Grafstram v. SEC, 532 F. Supp. 1023,

                                                    5
     Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 7 of 12 Page ID #:31




 1    1025 (S.D.N.Y. 1982). Thus, in response to a customer challenge, the Government
 2    need only show: (1) “a demonstrable reason to believe that the law enforcement
 3    inquiry is legitimate”; and (2) “a reasonable belief that the records sought are relevant
 4    to that inquiry.” 12 U.S.C. 3410(c).
 5          A.     THE SEC INVESTIGATION IS A LEGITIMATE LAW
 6                 ENFORCEMENT INVESTIGATION.
 7          The SEC is directly empowered by Section 20(a) of the Securities Act, 15
 8    U.S.C. 77t(a), and Section 21(a) of the Exchange Act, 15 U.S.C. 78u(a), to undertake
 9    investigations to determine whether violations of the federal securities law have
10    occurred. Here, the Formal Order was entered pursuant to these statutory provisions
11    and provides more than a “demonstrable reason to believe that the law enforcement
12    inquiry is legitimate.” Rodriguez v. FSLIC, 712 F. Supp. 159, 162 (N.D. Cal. 1989).
13    See also Pennington v. Donovan, 573 F. Supp. 708, 709 (S.D. Tex. 1983) (“An
14    investigation is legitimate if it is one the agency is authorized to make and is not
15    being conducted solely for an improper purpose such as political-harassment or
16    intimidation or otherwise in bad faith”); Dawar v. HUD, 820 F. Supp. 545, 547 n.2
17    (D. Kan. 1993) (same). Migliorini does not argue otherwise. “Congress has
18    endowed the Commission . . . with broad power to conduct investigations—‘such . . .
19    as it deems necessary to’ ferret out violations of the federal securities laws and
20    implement regulations, whether consummated or incipient—and in that connection to
21    call for production of relevant materials by those who seem to have them.” SEC v.
22    Arthur Young & Co., 584 F.2d 1018, 1023 (D.C. Cir. 1978) (footnotes omitted), cert.
23    denied, 439 U.S. 1071 (1979); Feiner v. SEC, 914 F. Supp. 2d 474, 477 (S.D.N.Y.
24    2012) (“there is a demonstrable reason to believe that the SEC is pursuing a
25    legitimate investigation” because the SEC is charged by Congress with investigating
26    possible violations of the nation’s securities laws and the SEC here is conducting its
27    investigation pursuant to a formal investigative order); see also 15 U.S.C. 77s(b),
28    78u(b).

                                                     6
     Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 8 of 12 Page ID #:32




 1          B.     THE SUBPOENAED RECORDS ARE RELEVANT TO THIS
 2                 LEGITIMATE LAW ENFORCEMENT INVESTIGATION.
 3          Relevance in the RFPA context is broad, as it is whenever agency investigative
 4    subpoenas are challenged. See SEC v. Dresser Industries, 628 F.2d 1368, 1376, 1380
 5    n.28 (D.C. Cir. 1980) (SEC investigative subpoenas should be enforced if the
 6    documents sought are “relevant or material” to an SEC inquiry); Casey v. FTC, 578
 7    F.2d 793, 799 (9th Cir. 1978) (“FTC subpoena must be enforced if the information
 8    sought is ‘not plainly incompetent or irrelevant to any lawful purpose’ of the FTC”).
 9    The subpoenaed information is relevant if it “touches a matter under investigation,”
10    Sandsend, 878 F.2d at 882, or “‘might throw light’ on a matter germane to the
11    Commission’s inquiry.” CFTC v. Catalano, 1981 U.S. Dist. LEXIS 15728, *2 (N.D.
12    Ill. 1981); see also In re John Doe, 1990 WL 119321, at *2 (“the statute does not
13    require the agency to show that the records are relevant but rather that there is a
14    ‘reasonable belief that the records sought are relevant’”); United States v. Wilson,
15    571 F. Supp. 141, 142 (S.D.N.Y. 1983) (“the RFPA requires only that financial
16    information be relevant to a ‘legitimate law enforcement inquiry,’ and not relevant in
17    a narrow, evidentiary sense”).
18          Here, the SEC is entitled to the subpoenaed records because the SEC has a
19    “reasonable belief that the records are relevant” to an SEC investigation into possible
20    violations of the federal securities laws. Staff has evidence that misrepresentations
21    regarding WMGR’s products were made and that WMGR’s stock price rose in
22    connection with those misrepresentations. Staff subpoenaed the records to obtain
23    information concerning what persons and entities were involved in making the apparent
24    misrepresentations and in benefitting from the rise in WMGR’s stock price, and the
25    extent of their involvement. By examining, among other things, the transfers into and
26    out of the account, Staff may obtain such information as: (1) whether Migliorini paid
27    anyone to disseminate information about WMGR and its products; (2) whether
28    Migliorini made or received any payments related to the increased trading volume

                                                     7
     Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 9 of 12 Page ID #:33




 1    and/or price of WMGR stock; or (3) who had a financial stake or interest in WMGR.
 2    Additionally, the records may help Staff locate possible ill-gotten proceeds for purposes
 3    of disgorgement in the event that Staff files a securities enforcement action.
 4    II.   MIGLIORINI’S OVERBREADTH ARGUMENT LACKS MERIT.
 5          Migliorini argues that the subpoena is overbroad. He asserts that none of the
 6    bank records prior to May 23, 2018 and only certain bank records after May 23, 2018
 7    are material to the investigation and should be produced to the SEC. Migliorini’s
 8    arguments lack merit.
 9          As to Migliorini’s argument that all records prior to May 23, 2018 should be
10    excluded from the subpoena, Migliorini states that:
11                 The scope of the subpoena should be limited to the time period
                   beginning with my first contact involving Wellness Matrix Group on
12
                   May 23, 2018, . . . The specific date is marked by the opening of an
13                 account at this bank in the name of Wellness Matrix Group.
14    Statement in Support at 1. Staff, however, should be entitled to bank records for a
15    reasonable period of time prior to May 23, 2018. Staff should not have to rely on the
16    veracity of a claim by a person being investigated. 4 That is especially true here where
17    Staff has reason to believe that, beginning in 2014, Migliorini was the president of
18    WMGR’s predecessor. Staff needs information preceding WMGR’s acquisition of
19    the Wellness Matrix Company because transactions that occurred before the
20
21
22
      4
        See Porrazzo v. SEC, 2018 WL 1598655, *5 (D. Haw., Apr. 2, 2018) (in RFPA
      matter, “SEC is not required to accept Movants' statements without the opportunity to
23    confirm them through examination of the records referenced in the Contested
      Subpoenas”); Harrison v. SEC, 2012 WL 1313004, *10 (N.D. Ga., Aug. 3, 2012) (in
24    RFPA matter where SEC is examining transactions relevant to SEC investigation,
      “SEC is not required to accept Movants' explanations in lieu of its own investigation
25    into how and why those transactions occurred”); Neuhaus v. SEC, 2007 WL
26    1322340, *4 (E.D. Cal., May 4, 2007) (in RFPA matter, SEC not obligated to rely on
      movants’ statements that certain accounts held at bank are not tied to scheme being
27    investigated and is instead allowed to “perform inquiry to corroborate these
      statements”).
28

                                                    8
 Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 10 of 12 Page ID #:34




 1   acquisition could reveal information about persons who have an interest in WMGR
 2   generally and, more specifically, an interest in inflating the price of WMGR’s shares.
 3         Although Staff seeks documents pre-dating May 23, 2018, Staff acknowledges
 4   that the subpoena should be revised to the extent that it suggests it seeks any
 5   documents from before January 1, 2018. Accordingly, when Staff sends the bank the
 6   certificate of compliance required by the RFPA, Staff will inform First Bank that it
 7   should send Staff Migliorini’s bank records, but only from January 1, 2018. 5
 8         As to Migliorini’s argument that the subpoena should apply only to certain
 9   limited transactions, Statement at 2, the SEC should not have to rely on what
10   Migliorini concludes are relevant bank records and what are not. Reason dictates,
11   and the case law confirms, that it is enough for the requesting agency to demonstrate
12   a reasonable belief that the subpoenaed records contain information relevant to its
13   investigation, which it has done. See In re John Doe, 1990 U.S. Dist. LEXIS at *2;
14   Catalano, 1981 U.S. Dist. LEXIS 15728 at *2 (subpoenaed information is relevant if
15   it “‘might throw light’ on matters germane to the Commission’s inquiry”); Carrillo
16   Huetel, LLP v. SEC, 2011 WL 601369, *2 (S.D. Cal.) (“[a]lthough not every
17   responsive document produced * * * may be relevant,” subpoena should be enforced
18   because “there is reason to believe that the records overall contain information
19   relevant to the investigation”). The fact that not every record sought may turn out to
20   be directly relevant to conduct under investigation does not make the subpoena overly
21   broad or an illegal fishing expedition. The SEC cannot ensure that it has all of the
22   information pertaining to the issues under investigation unless it obtains all of the
23   records that it has subpoenaed from First Bank. The fact that an account is not in the
24   name of WGMR or a transaction does not involve someone or some entity that
25   Migliorini identifies as being relevant to the investigation does not mean that the
26
27
     5
      First Bank prematurely sent Staff Migliorini’s bank records electronically. Staff did
28   not review the records and deleted them.
                                                    9
 Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 11 of 12 Page ID #:35




 1   account or transaction is not relevant to the investigation. The Commission needs a
 2   record of all subpoenaed transactions to trace any funds that may be relevant to its
 3   investigation.
 4         Furthermore, Migliorini’s request that a gatekeeper be assigned (whether it be
 5   Migliorini, this Court, or a “discovery master”) to determine which bank records Staff
 6   is entitled to see should be denied. Staff is entitled to receive records directly from
 7   the bank. The RFPA does not give courts authority to limit or modify subpoenas
 8   where the SEC has satisfied the statutory standard for overcoming a motion to quash.
 9   See, generally, Jerry T. O’Brien, 467 U.S. at 745-46. Requiring a bank to transfer the
10   records directly to the SEC assures that the SEC is not reliant on persons whose
11   interests may be inconsistent with furthering the investigation, see n.6, or on persons
12   who are not familiar with this SEC investigation and trained in investigating
13   securities fraud to determine what documents are relevant to an SEC investigation.
14                                       CONCLUSION
15         For the foregoing reasons, this Court should deny Migliorini’s motion to quash
16   the subpoena issued to First Bank and order the subpoena enforced.
17
18
     Dated: September 29, 2020               Respectfully submitted,
19
20
                                             /s/ Kevin D. Solonsky
21                                           KEVIN D. SOLONSKY
                                             Senior Counsel
22
                                             Securities and Exchange Commission
23
24
25
26
27
28

                                                   10
 Case 8:20-cv-01493-CJC-DFM Document 13 Filed 09/29/20 Page 12 of 12 Page ID #:36




 1                               CERTIFICATE OF SERVICE
 2
     I, Kevin Solonsky, certify that I have served on Barry Migliorini the following
 3   documents:
 4
                 the Verified Opposition of Respondent Securities and Exchange
 5               Commission to Motion for Order Pursuant to Customer Challenge
                 Provisions of the Right to Financial Privacy Act of 1978;
 6
 7               the Declaration of Michael Mueller in Support of the Verified
                 Opposition of Respondent Securities and Exchange Commission to
 8
                 Motion for Order Pursuant to Customer Challenge Provisions of the
 9               Right to Financial Privacy Act of 1978; and
10
                 the Proposed Order Denying the Motion for Order Pursuant to Customer
11               Challenge Provisions of the Right to Financial Privacy Act of 1978,
12
     by the following methods:
13
14               By regular mail to Barry Migliorini at 7171 Warner B3, Huntington
                 Beach, California, 92647;
15
16               By regular mail to Barry Migliorini at 17011 Beach Blvd., 9th Floor,
                 Huntington Beach, California 92647; and
17
18               By email to Barry Migliorini at bgminternational5@gmail.com

19   By:         /s/ Kevin D. Solonsky
20               KEVIN D. SOLONSKY

21   Dated:      September 29, 2020
22
23
24
25
26
27
28

                                                 11
